internal_revenue_service number release date index no legend department of the treasury cc tege qp2 - plr-167048-01 date entity e dear this responds to your letter of date and subsequent correspondence on behalf of entity e requesting a ruling concerning the application of sec_106 sec_403 a and of the internal_revenue_code the code to e’s unused sick leave conversion and early retirement benefits plan the plan which e intends to implement for its eligible employees in the near future e is represented to be a school district which is an eligible governmental employer described in sec_457 of the code e intends to revise its pre-existing sick leave and personal leave programs providing qualified members of its staff with paid time off for sick days and personal days within limits these programs allow employees to accumulate unused sick and personal leave from year to year e’s proposed early retirement benefits plan the plan provides eligible employees of e who retire before the normal age retirement date in accordance with the plan’s terms with a variety of benefits depending partly on the accumulated unused amounts in their sick and personal leave accounts on the date they retire and partly on the number of years between their early_retirement_date and the year when they attain age the plan does not provide e’s employees with any election of the form of benefits to be provided to qualifying early retirees you have represented that e’s plan will become effective only after e has received this ruling to become a participant in e’s plan an eligible_employee seeking to retire before age at the end of a school year must timely file an early retirement application with e which then in its absolute discretion accepts or rejects the employee’s application approved applicants are then entitled to receive certain benefits described below as of the date they retire early plr-167048-01 under the plan e will determine an amount the benefits equal to the value of all unused sick_pay and special leave pay when an employee retires pursuant to the early retirement_plan e will then use the benefits to provide a series of pension and or welfare benefits predetermined by the plan with no election allowed to the employee we have been asked to determine whether sec_457 of the code applies to any of the benefits provided under the plan first the benefits are used to provide post retirement health coverage an amount will be determined to provide health_insurance_coverage for the retiring employee from retirement until age based on e’s computed cost of coverage whenever a premium is due until the retiree reaches age e pays the required premium for health_insurance_coverage for the retiree and reduces the pre-determined cost of coverage by an amount equal to the paid premium when the retired employee reaches age and the actual cost of health_insurance_coverage from retirement to age is less than the pre-determined cost of coverage computed when the employee retired the difference will be paid to the retiree in a lump sum should the retired employee die before reaching age the unused portion of the computed cost of health_insurance_coverage will be paid in a lump sum to the retiree’s beneficiaries where benefits remain in the employee’s sick and special leave accounts after payment for health coverage the employer makes nonelective contributions up to the sec_403 and sec_415 limitations pursuant to the plan to the retiring employee’s tax-sheltered annuity benefit qualified under code sec_403 if an employee’s leave accounts still have benefits remaining after the sec_403 contributions the employer makes a contribution up to the annual statutory limit to an account in e’s sec_457 eligible_deferred_compensation_plan for the retiring employee if benefits for the retiree are still available in his leave accounts after this contribution the remaining amount the excess_benefits is paid in a lump sum within a week after the employee retirees pursuant to e’s plan we have also been asked to determine whether such excess_benefits will be taxable as wages under sec_3121 of the code sec_106 of the code provides that the gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations states that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee the employee's spouse or the employee's dependents as defined in sec_152 of the code the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one plr-167048-01 or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to the accident or health benefits in revrul_62_199 1962_2_cb_38 the service concluded that sec_106 applies to retired employees as well as active employees sec_403 of the code states in part that amounts contributed by an eligible_employer to a tax sheltered annuity arrangement which meets the requirements of sec_403 on or after such rights become nonforfeitable shall be excluded from the gross_income of the employee for the taxable_year to the extent that the aggregate of such amounts does not exceed the applicable limit under sec_415 sec_403 of the code as amended by the job creation and worker assistance act of provides that for purposes of sec_403 the term includible_compensation means in the case of any employee the amount of compensation which is received from the eligible_employer described in sec_403 and which is includible in gross_income for the most recent period ending not later than the close of the taxable_year which under sec_403 may be counted as one year_of_service and which precedes the taxable_year by no more than five years the term includible_compensation does not include any amount contributed by the employer for any annuity_contract to which sec_403 applies sec_403 of the code provides that in determining the number of years_of_service for purposes of sec_403 there shall be included - a one year for each full year during which the individual was a full-time_employee of the organization purchasing the annuity for him and b a fraction of a year determined in accordance with regulations for each full year during which such individual was a part-time_employee of such organization and for each part of a year during which such individual was a full-time or part-time_employee of such organization in no case shall the number of years_of_service be less than one sec_415 generally requires that for a sec_403 arrangement to qualify for favorable tax treatment under sec_403 it must comply with the sec_415 limitation upon annual benefits from defined benefit plans or with the sec_415 limitation upon annual contributions to defined contribution plans whichever is applicable and it must not have been disqualified under the sec_415 aggregation_of_plans provision sec_415 of the code states that the limit on the amounts of annual_additions as defined in sec_415 which may be contributed to an individual’s account in all defined contribution plans including tax-sheltered annuities described in plr-167048-01 sec_403 maintained by the employer in any one year is the lesser_of a dollar_figure or b percent of the participant’s_compensation sec_415 provides that in the case of an annuity_contract described in sec_403 the term participant’s_compensation means the participant’s includible_compensation determined under sec_403 as a result of these above-described sec_403 and sec_415 provisions an eligible_employer may make non-elective contributions to an employee’s account in a sec_403 plan up to the sec_415 limit for each of the five years following the employee’s most recent year_of_service using compensation_for that year in determining the applicable sec_415 limit for each of those five years assuming contributions to e’s tax-sheltered annuity satisfy such limits and that e’s tax-sheltered annuity otherwise satisfies the requirements of sec_403 such contributions would not be includible in gross_income provided they do not constitute contributions made pursuant to a salary reduction agreement sec_457 of the code provides rules regarding the taxation of deferred_compensation plans of eligible employers for this purpose the term eligible_employer is defined in sec_457 as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state e is an eligible_employer within the meaning of sec_457 sec_457 of the code and sec_1_457-2 of the regulations define the term eligible_deferred_compensation_plan those provisions contain the various requirements for an eligible_plan including rules for participation deferral of compensation and payment of benefits pursuant to sec_457 an eligible_plan must provide that the maximum amount that may be deferred under an eligible_plan shall not exceed the lesser_of the applicable_dollar_amount dollar_figure in or percent of the participant's includible_compensation under sec_457 a bona_fide sick or vacation_leave plan is treated as not providing for the deferral of compensation_for purposes of sec_457 in the present case the primary function of e’s program for the crediting and use of sick and special leave including the proposed plan is to provide employees with paid time off from work when appropriate because of sickness or for other personal reasons thus the sick and special leave programs are part of a bona_fide sick or vacation_leave plan within the meaning of sec_457 notwithstanding that the permitted contributions to e’s tax sheltered annuity arrangement and eligible deferred_compensation plans pursuant to the plan will result in a deferral of compensation accordingly the rules of sec_457 are not applicable to the leave programs before the employee qualifies for early retirement pursuant to the plan however the extent to which sec_457 applies to the benefits under the plan is discussed below plr-167048-01 sec_457 of the code governs the tax treatment of a participant in a plan of an eligible_employer if the plan provides for a deferral of compensation but is not an eligible_deferred_compensation_plan the term eligible_employer is defined in sec_457 and includes a state or any political_subdivision or any agency_or_instrumentality of a state and any other tax-exempt_organization sec_457 states that sec_457 does not apply to a plan described in sec_401 which includes a_trust exempt from tax under sec_501 to an annuity plan or contract described in sec_403 to that portion of any plan which consists of a transfer of property described in sec_83 or to that portion of any plan which consists of a_trust to which sec_402 applies in general sec_457 of the code provides that the amount of compensation which is deferred under a plan subject_to sec_457 is included in the participant's or beneficiary's gross_income for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to the compensation sec_457 provides that for purposes of sec_457 the rights of a person to compensation are subject_to a substantial_risk_of_forfeiture if such person's rights to such compensation are conditioned upon the future performance of substantial services by any individual this language is substantially_similar to language contained in sec_83 of the code sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 sec_457 applies in this case to the excess_benefit amounts remaining in an eligible employee’s sick and special leave accounts after the employer has contributed the appropriate amounts for the employee’s health insurance benefit and to the employee’s accounts in e’s sec_403 and sec_457 plans the amounts credited to the retiring employee’s health insurance account are excluded from his income under sec_106 and do not constitute deferred_compensation subject_to sec_457 although the amounts properly contributed to the employee’s section plr-167048-01 b and sec_457 plan accounts constitute deferred_compensation they are excluded from the application of sec_457 under sec_457 and sec_457 the employee is not subject_to a substantial_risk_of_forfeiture with respect to the excess_benefit amounts remaining after e has contributed the appropriate amount to the eligible retiring employee’s health insurance benefits and sec_403 and sec_457 plan accounts thus the amount subject_to immediate taxation under sec_457 is the excess_benefit amount still available in the eligible retiring employee’s sick and special leave accounts after e has credited or contributed the appropriate amounts to such employee’s health insurance benefits and sec_403 and sec_457 plan accounts sec_3101 imposes fica tax on the income of every individual in an amount equal to a percentage of the wages received by him with respect to employment sec_3111 provides that the employer portion of fica tax is imposed directly upon the employer as an excise_tax with respect to having individuals in his employ similarly sec_3301 provides that futa_tax is imposed on every employer as an excise_tax with respect to individuals in his employ equal to a percentage of wages paid_by the employer with respect to employment sec_3121 provides for fica purposes and sec_3306 provides for futa purposes with certain exceptions that the term wages means all remuneration for employment sec_3121 for fica purposes and sec_3306 for futa purposes excludes from the definition of wages certain qualified_retirement_plans and tax favored annuities wages are generally subject_to fica tax when they are actually or constructively paid employment_tax regulations sec_31_3121_a_-2 however in congress enacted sec_3121 which created a special timing rule for amounts paid from a nonqualified_deferred_compensation_plan sec_3121 provides that any amount deferred under a nonqualified_deferred_compensation_plan including a sec_457 plan shall be taken into account for fica purposes as of the later of when the services are performed or when there is no substantial_risk_of_forfeiture of the rights to such amounts sec_3121 provides that the term nonqualified_deferred_compensation_plan means any plan or other arrangement for the deferral of compensation other than a plan sec_3306 applies for futa_tax purposes and is identical to sec_3121 the regulations under sec_3306 cross-reference the regulations under sec_3121 accordingly the analysis and conclusions regarding the timing of fica_taxes are equally applicable to futa taxes plr-167048-01 described in sec_3121 any amount taken into account as wages by reason of sec_3121 and the income attributable thereto shall not thereafter be treated as wages for fica tax purposes sec_3121 employment_tax regulations sec_31_3121_v_2_-1 defines the term nonqualified_deferred_compensation_plan as any plan or other arrangement other than a plan described in sec_3121 that is established by an employer for one or more of its employees and that provides for the deferral of compensation a plan provides for the deferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and circumstances the employee has a legally binding right during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable in a later year regulation sec_31_3121_v_2_-1 a nonqualified_deferred_compensation_plan is established on the latest of the date on which it is adopted the date on which it is effective and the date on which the material terms of the plan are set forth in writing regulations sec_31_3121_v_2_-1 sec_31_3121_v_2_-1 describes plans arrangements and benefits that do not provide for the deferral of compensation specifically sec_31 v - b v provides that benefits provided in connection with impending termination of employment under paragraph b v b or c of this section do not result from the deferral of compensation within the meaning of sec_3121 sec_31_3121_v_2_-1 provides the following termination within_12_months of establishment of a benefit or plan for purposes of this paragraph b v a benefit is provided in connection with impending termination of employment without regard to whether it constitutes a window benefit if- an employee's termination of employment occurs within_12_months of the establishment of the plan or amendment providing the benefit and the facts and circumstances indicate that the plan or amendment is established in contemplation of the employee's impending termination of employment since the excess_benefit amounts which are amounts other than amounts paid under the plan excluded from the definition of wages under sec_3121 and sec_3306 are wages as defined in sec_3121 and sec_3306 such amounts are subject_to fica and futa taxes participation in the plan is conditioned on the participant’s termination of services under the terms of the plan employment for the affected participants will plr-167048-01 terminate within_12_months of establishment of the plan the other relevant facts are the plan is not yet effective in order to participate in the plan and receive excess_benefit payments an employee must agree to retire or for these purposes terminate employment and the date of termination is date which is less than months away under sec_31_3121_v_2_-1 the plan provides benefits in connection with impending termination and therefore the benefits do not result from deferral of compensation accordingly the excess_benefit amounts made under the plan are not made under a nonqualified_deferred_compensation_plan and the special timing rule_of sec_3121 does not apply based upon the provisions of the plan summarized above the documents presented and the representations made and provided that e’s sec_457 plan constitutes an eligible_deferred_compensation_plan described in sec_457 and that e’s sec_403 plan constitutes an arrangement described in sec_403 we conclude as follows amounts paid_by employer e under the plan for the cost of health insurance premiums for retired employees are excludable from the gross_income of the retirees pursuant to sec_106 of the code e’s contribution of amounts from the sick and special leave accounts pursuant to the plan to the eligible retiree’s account in e’s sec_457 plan will not cause inclusion of such amounts in his her taxable_income under sec_457 of the code or under the constructive receipt or economic benefit or anticipatory_assignment_of_income doctrine for the year in which the contribution is made e’s contribution of amounts from the sick and special leave accounts pursuant to the plan to the eligible retiree’s account in e’s sec_403 arrangement which contribution will not cause the employer’s yearly contribution on behalf of individuals to exceed the limits of sec_415 and sec_403 of the code will not cause inclusion of such amounts in his her taxable_income under sec_451 or sec_457 of the code or under the constructive receipt or economic benefit or anticipatory_assignment_of_income doctrine or for the year s in which this contribution is made any excess_benefits remaining in the eligible retiree’s sick and personal leave accounts after e has made or set_aside the appropriate contributions under the plan to the retiree’s health insurance and sec_403 and sec_457 plan accounts will be subject_to current income plr-167048-01 tax taxation under sec_457 in the year when the employee retires regardless of whether such excess_benefit payments are made in the year when the employee retires or over two or more years the excess_benefit amounts provided to employees under the plan are wages under sec_3121 and sec_3306 and will be subject_to fica and futa taxes when actually or constructively paid no opinion is expressed concerning the timing of the inclusion in income of amounts deferred or payable under any plan other than e's plan described above if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to entity e and applies only to the plan submitted on date as modified by the revisions submitted on june sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2002_1 2002_1_irb_1 however when the criteria in section dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell chief qualified_plans branch office of the associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
